DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 29 December 2021 has been entered in full.  Claims 1-72 are canceled.  Claims 73-87 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the disclosure for informalities as set forth at p. 2 of the previous Office action (mailed 29 September 2021) is withdrawn in view of the amendment correcting said informalities (received 29 December 2021).
	The rejection of claims 61-71 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,604,565 B2 as set forth at p. 4 of the previous Office action (mailed 29 September 2021) is withdrawn in view of the terminal disclaimer submitted with the response (received 29 December 2021), which has been entered, approved, and recorded.
The provisional rejection of claims 61-71 on the ground of nonstatutory double patenting as being unpatentable over claims 61-78 of U.S. Application No. 15/128,604 as set forth at pp. 7-8 of the previous Office action (mailed 29 September 2021) is withdrawn in view of the canceled and amended claims in the instant and copending applications.
The provisional rejection of claims 61-72 on the ground of nonstatutory double patenting as being unpatentable over claims 61-81 of U.S. Application No. 16/794,406 withdrawn in view of the canceled and amended claims in the instant and copending applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 10,781,251 B2:
Claims 73-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,781,251 B2. The rejection is maintained for the reasons set forth at pp. 5-6 of the previous Office action (mailed 29 September 2021) and for the reasons discussed below.
Applicant argues (pp. 6-7, remarks received 29 December 2021) that the claims of ‘251 are directed to a genus of anti-GDF-15 antibodies with particular CDR sequences, while the instant claims are directed to a species of anti-GDF-15 antibodies comprising particular humanized VH, VL, HC, and/or LC sequences.  Applicant contends that the species is not obvious in view of the genus.  Applicant urges that particular VH, VL, HC, or LC sequences of a humanized antibody cannot be predicted 
This has been fully considered but is not found to be persuasive.  Patented claim 4 recites an antibody having the full length heavy and light chain sequences of antibody B1-23.  Patented claim 3 refers to a humanized antibody.  The instantly claimed antibody is humanized B1-23 antibody.  Accordingly, the patented claims suggest the instant claims.

USSN 16/990,929:
Claims 73-87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-36 of copending Application No. 16/990,929 (reference application). 
The rejection is maintained for the reasons set forth at pp. 6-7 of the previous Office action (mailed 29 September 2021) and for the reasons discussed below.
Applicant argues (pp. 7-8, remarks received 29 December 2021) that the claims of ‘251 are directed to a genus of anti-GDF-15 antibodies with particular CDR sequences, while the instant claims are directed to a species of anti-GDF-15 antibodies comprising particular humanized VH, VL, HC, and/or LC sequences.  Applicant contends that the species is not obvious in view of the genus for the reasons discussed previously.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
04 February 2022